             Case 1:20-cv-09778-JGK Document 4 Filed 12/02/20 Page 1 of 15

Jason M. Drangel (JD 7204)
j drangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com                              r               -       ·    • -     ·   -   .--
                                                     , r - -
Brieanne Scully (BS 3711)                            11 :       I(~ I', -
                                                                                                                              :I
bscully@ipcounselors.com                             l,


Danielle S. Yamali (DY 4228)
                                                     '\•·nr,,
                                                            ;     ~ ~             ..
                                                                                 l, ' '
                                                                                                                              1•
                                                     I   jf
                                                        • }-- ,-,T -                                         f   f   -\           I
dfutterman@ipcounselors.com                          I;~-'--      ..                                                          ,.'
EPSTEIN DRANGEL LLP                                      -~·L-,. .-··
                                                     11: ;v
                                                                                                                              I
                                                                 ... -
60 East 42 nd Street, Suite 2520
New York, NY 10165
                                                     l I~ •-\..,-, - ·
                                                     \    1,./


                                                          -·
                                                                 r       _
                                                                                              .
                                                                                                        1)/ili_o2ai!
                                                                         - . - -- - - - ·-·. - . - . -...-
Telephone:      (212) 292-5390
                                                     '    -.                                                              -

Facsimile:      (212) 292-5391
Attorneys for Plaintiff
Qlay Co.          •

                             UNITED STATES DISTRJCT COURT
                            SOUTHERN DISTRJCT OF NEW YORK


 QLAYCO. ,
                                                                                          20-cv-9778 (JGK)
 Plaintiff

 V.                                                                                   -fJ>ROP09E)B']
                                                                                      PRELIMINARY
 2845131461 , 96CHUNHUA,    AILIN   ZONE, I                                        INJUNCTION ORDER
 ANBU3XE,      ANIME      BAG     WORLD, :
                                          1
 AZHONGSHANGDIAN,      BEAUTIFUL     BOY,
 BUILDING DREAM YAN, BWBJ4466, CAIRUI,
 CAIXIA WANG,     CHAORJSHANG,    CHEN CR
 WORLD SHOP, CHOL Y, CURTAIN HOME,
 DANDANLILI,                   DAVIDYYY,
 DENGFEICLOTHING,          DINGDONG2014,
 EEFGHNC,        FANCY12,      FANGYI668,
 F ANYUQING666,                    F ANYUTING5580,
 GUANGZHOU SUCCESSFUL TRADING CO.,
 LTD. , GYFEHA YA, HANGDJD, HELLEN, HOME
 DECOCO,                   HUANGQIAN0012,
 HUANGQIANSHAN,      HUIYIO0,   HUOHUASZ,
 JIA YULEI258456, JOVETTE     ROSEBURROW,
 JOVY DREAM WORLD, KJSOIDUR8, LAF AER,
 LAPTOK SHOP, LENELSMHEA, LENGWH88 , ,
 LILIIY A,   LILUSENG,   LINDSAY     KING,
 LIUKESONG, LIUMEIJUAN, LIXIA TRADE,
 LIYANYAN6357, LUOTIANTIANLJ, LYTAILYQ,
 MAGIC      CO SMALLS,    MEIZHONGXIONG,
 ODIEIKJHTO,     PENGPENG'S    COLLECTION,
 PILIHUO, QLHKM5SHOP, RONGZHANGENG789,
        Case 1:20-cv-09778-JGK Document 4 Filed 12/02/20 Page 2 of 15

SHENERQUE,                                 !
SHENZHENSHINENGHUIMAOYIYOUXIANGON II
GSI, SHIHONGFANG123, SUMMER TEAM, I
SUNYE STORE, SWEET ORANGE 2, THE            !
CURTAIN,   THJTTHJJHNH,       THOTAKYFCL,   !
TIANYUXIEZI,         VOENRY        PANTS,
WANGQIANWOAINI,       WASP A,   WCOMHLIS,
WOAIWANGYil 88@ 163.COM, WUNINGJIA9780,
WWSAFD,    XIONGJIANGUO,       XUFENG7916,
XU JIANG      9888 ,       YANGXIASTORE,
ZHANDSFDSH,             ZHANGHONGl 10717,
ZHANGHONGXUE,          ZHANGXUEYAN0527,
ZIY AO SHOE STORE and ZUIXIPANQIU,

Defendants
   Case 1:20-cv-09778-JGK Document 4 Filed 12/02/20 Page 3 of 15

                             GLOSSARY

Term                  Definition
Plaintiff or Qlav     Qlav Co.
Defendants            2845131461, 96chunhua, ailin zone, anbu3xe, Anime
                      Bag World, azhongshangdian, beautiful boy, Building
                      Dream Yan, bwbj4466, cairm, CAIXIAWANG,
                      chaorishang, ChenCR world shop, choly, Curtain
                      home, dandanlili, Davidyyy, DengfeiClothing,
                      dingdong2014, EEFGHNC, Fancyl2, fangyi668 ,
                      fanyuqing666 , Fanyuting5580, Guangzhou successful
                      Trading Co. , Ltd., gyfehaya, hangdjd, Hellen, Home
                      Decoco, huangqian00 12, huangqianshan, huiyi00,
                      Huohuasz, jiayulei258456, Jovette Roseburrow, Jovy
                      Dream World, kjsoidur8 , Lafaer, LAPTOK SHOP,
                      lenelsmhea, lengwh88 , Liliiya, liluseng, ¼!!dsay K.mg,     ~~ /L
                      liukesong, liumeijuan, lixia trade, liyanyan6357,
                      luotiantianlj,     lytailyq,       magic       co smalls,
                      MEIZHONGXIONG,               odieikjhtO,     pengpeng's
                      collection, pilihuo, qlhkm5shop, rongzhangeng789,
                      shenERque, shenzhenshinenghuimaoyiyouxiangongsi,
                      shihongfang123 , Summer Team, sunye Store, sweet
                      orange 2, The curtain, thjtthjjhnh, thotakyfcl,
                      TIANYUXIEZI, Voenry Pants, wangqianwoaini,
                      wasfa,      Wcomhlis,        woaiwangyi188@ 163 .com,
                      wuningjia9780,        wwsafd,        XIONGJIANGUO,
                      xufeng7916, xujiang 9888, yangxiastore, zhandsfdsh,
                      zhanghong110717, zhanghongxue, zhangxueyan0527,
                      ZIYAO Shoe store and zuixipanqiu
Wish                  Wish.com, a San Francisco, California-based, online
                      marketplace and e-commerce platform owned by
                      ContextLogic, Inc., a Delaware corporation
                      ("ContextLogic"), that allows manufacturers and other
                      third-party merchants, like Defendants, to advertise,
                      distribute, offer for sale, sell and ship their retail
                      products, which, upon information and belief, primarily
                      originate from China, directly to consumers worldwide
                      and specifically to consumers residing in the U.S. ,
                      including New York
Epstein Dram?:el      Epstein Drangel LLP, counsel for Plaintiff
New York Address      244 Madison Ave, Suite 411 , New York, New York
                      10016
Complaint             Plaintiffs Complaint filed on November 20, 2020
Application           Plaintiffs Ex Parle Application for: 1) a temporary
                      restraining order; 2) an order restraining Merchant
                      Storefronts (as defined infra) and Defendants' Assets
                      (as defined infra) with the Financial Institutions (as
                      defined infra) ; 3) an order to show cause why a
                      preliminary iniunction should not issue; 4) an order
  Case 1:20-cv-09778-JGK Document 4 Filed 12/02/20 Page 4 of 15

                        authorizing bifurcated and alternative service and 5) an
                        order authorizing expedited discovery filed on
                        November 20, 2020
Clay Dec.               Declaration of Chad Wild Clay in Support of Plaintiffs
                        Application
Drangel Dec.            Declaration of Jason M. Drangel m Support of
                        Plaintiffs Application
ewe                     Chad Wild Clay
CWC Content             YouTube videos on the Chad Wild Clay YouTube
                        Channel, best known for its action, adventure and
                        mystery videos starring Chad Wild Clay and Vy Qwaint
CWCMark                 U.S. Trademark Registration No. 6,012,760 for "
                            \1
                         \WJ           " for a variety of goods in Classes 9, 14,
                        16, 18, 22, 25 and 35
CWC Products            A variety of consumer products, including t-shirts,
                        hoodies, backpacks and other gear, bearing the CWC
                        Mark
Counterfeit Products    Products bearing or used in connection with the CWC
                        Mark, and/or products in packaging and/or containing
                        labels bearing the CWC Mark, and/or bearing or used
                        in connection with marks that are confusingly similar
                        to the CWC Mark and/or products that are identical or
                        confusingly similar to the CWC Products
Infringing Listings     Defendants' listings for Counterfeit Products
User Accounts           Any and all websites and any and all accounts with
                        online marketplace platforms such as Wish, as well as
                        any and all as yet undiscovered accounts with
                        additional online marketplace platforms held by or
                        associated with Defendants, their respective officers,
                        employees, agents, servants and all persons in active
                        concert or participation with any of them
Merchant Storefronts    Any and all User Accounts through which Defendants,
                        their respective officers, employees, agents, servants
                        and all persons in active concert or participation with
                        any of them operate storefronts to manufacture, import,
                        export, advertise, market, promote, distribute, display,
                        offer for sale, sell and/or otherwise deal in Counterfeit
                        Products, which are held by or associated with
                        Defendants, their respective officers, employees,
                        agents, servants and all persons in active concert or
                        participation with any of them
Defendants' Assets      Any and all money, securities or other property or
                        assets of Defendants (whether said assets are located in
                        the U.S . or abroad)
Defendants' Financial   Any and all financial accounts associated with or
                                     ii
  Case 1:20-cv-09778-JGK Document 4 Filed 12/02/20 Page 5 of 15

Accounts                 utilized by any Defendants or any Defendants' User
                         Accounts or Merchant Storefront(s) (whether said
                         account is located in the U.S. or abroad)
Financial Institutions   Any banks, financial institutions, credit card companies
                         and payment processmg agencies, such as
                         ContextLogic, PayPal Inc. ("PayPal"), Payoneer Inc.
                         ("Payoneer"), PingPong Global Solutions, Inc.
                         ("PingPong") and other companies or agencies that
                         engage in the processing or transfer of money and/or
                         real or personal property of Defendants
Third Party Service      Online marketplace platforms, including, without
Providers                limitation, those owned and operated, directly or
                         indirectly, by ContextLogic, such as Wish, as well as
                         any and all as yet undiscovered online marketplace
                         platforms and/or entities through which Defendants,
                         their respective officers, employees, agents, servants
                         and all persons in active concert or participation with
                         any of them manufacture, import, export, advertise,
                         market, promote, distribute, offer for sale, sell and/or
                         otherwise deal in Counterfeit Products which are
                         hereinafter identified as a result of any order entered in
                         this action, or otherwise




                                      iii
             Case 1:20-cv-09778-JGK Document 4 Filed 12/02/20 Page 6 of 15




          WHERAS, Plaintiff having moved ex parte on November 20, 2020 against Defendants for

   the following: 1) a temporary restraining order; 2) an order restraining Merchant Storefronts and

   Defendants' Assets with the Financial Institutions; 3) an order to show cause why a preliminary

   injunction should not issue; 4) an order authorizing bifurcated and alternative service and 5) an

   order authorizing expedited discovery ;

          WHEREAS , the Court entered an Order granting Plaintiff's Application on November 20,

   2020 which ordered Defendants to appear on December 2, 2020 at 10:00 a.m. to show cause why

   a preliminary injunction should not issue (" Show Cause Hearing");

          WHEREAS , on November 27, 2020, pursuant to the alternative methods of service

   authorized by the TRO , Plaintiff served the Summons, Complaint, TRO and all papers filed in

   support of the Application on each and every Defendant, excep~ Defendant Linpsay Kingp, o,..,..J       _    ,
~~ 6>~ ~ ~ ~ - r s ; - - l ~ / ( _ ~t.~16,"1
- O WHEREAS, on December 2, 2020 't:) f.O~ a.m. , Plaintiff a~ are6 t the Show Cause o / ~
   Hearing, however, no Defendants appeared.
                                                                                                 ,rA~
                                                                                                 ~~
                                                    ORDER                                                     I/

      1. The injunctive relief previously granted in the TRO shall remain in place t

          pendency of this litigation, and issuing this Order is warranted under Federal Rule of Civil

          Procedure 65 and Section 34 of the Lanham Act.

          a) Accordingly, Defendants are hereby restrained and enjoined from engaging in any of

              the following acts or omissions pending the final hearing and determination of this

              action or until further order of the Court:

                  1.   manufacturing, importing, exporting, advertising, marketing, promoting,

                       distributing, displaying, offering for sale, selling and/or otherwise dealing in

                       Counterfeit Products or any other products bearing the CWC Mark and/or
Case 1:20-cv-09778-JGK Document 4 Filed 12/02/20 Page 7 of 15




      marks that are confusingly similar to, identical to and constitute a counterfeiting

      and/or infringement of the CWC Mark;

   11. directly or indirectly infringing in any manner Plaintiffs CWC Mark;

  111. using any reproduction, counterfeit, copy or colorable imitation of Plaintiffs

      CWC Mark to identify any goods or services not authorized by Plaintiff;

  1v. using Plaintiffs CWC Mark or any other marks that are confusingly similar to

      the CWC Mark on or in connection with Defendants' manufacturing, importing,

      exporting, advertising, marketing, promoting, distributing, displaying, offering

      for sale, selling and/or otherwise dealing in Counterfeit Products;

   v. using any false designation of origin or false description, or engaging in any

      action which is likely to cause confusion, cause mistake and/or to deceive

      members of the trade and/or the public as to the affiliation, connection or

      association of any product manufactured, imported, exported, advertised,

      marketed, promoted, distributed, displayed, offered for sale or sold by

      Defendants with Plaintiff, and/or as to the origin, sponsorship or approval of

      any   product manufactured,        imported, exported,    advertised, marketed,

      promoted, distributed, displayed, offered for sale or sold by Defendants and

      Defendants' commercial activities and Plaintiff;

  v1. secreting, concealing, destroying, altering, selling off, transferring or otherwise

      disposing of and/or dealing with: (i) Counterfeit Products and/or (ii) any

      computer files, data, business records, documents or any other records or

      evidence relating to their User Accounts, Merchant Storefronts or Defendants'

      Assets and the manufacture, importation, exportation, advertising, marketing,



                                     2
  Case 1:20-cv-09778-JGK Document 4 Filed 12/02/20 Page 8 of 15




            promotion, distribution, display, offering for sale and/or sale of Counterfeit

            Products;

     vu. effecting assignments or transfers, forming new entities or associations, or

            creating and/or utilizing any other platform, User Account, Merchant Storefront

            or any other means of importation, exportation, advertising, marketing,

            promotion, distribution, display, offering for sale and/or sale of Counterfeit

            Products for the purposes of circumventing or otherwise avoiding the

            prohibitions set forth in this Order; and

     v111. knowingly instructing, aiding or abetting any other person or business entity in

            engaging in any of the activities referred to in subparagraphs l(a)(i) through

            l(a)(vii) above and l(b)(i) through l(b)(ii) and l(c)(i) below.

b) Accordingly, the Third Party Service Providers and Financial Institutions are hereby

   restrained and enjoined from engaging in any of the following acts or omissions

   pending the final hearing and determination of this action or until further order of the

   Court:

       1. secreting, concealing, transferring, disposing of, withdrawing, encumbering or

            paying Defendants' Assets from or to Defendants' Financial Accounts until

            further ordered by this Court;

       11. secreting, concealing, destroying, altering, selling off, transferring or otherwise

            disposing of and/or dealing with any computer files , data, business records,

            documents or any other records or evidence relating to the Defendants' User

            Accounts, Merchant Storefronts, Defendants' Assets and the manufacture,

            importation, exportation, advertising, marketing, promotion, distribution,



                                             3
      Case 1:20-cv-09778-JGK Document 4 Filed 12/02/20 Page 9 of 15




                 display, offering for sale and/or sale of Counterfeit Products; and

          111.   knowingly instructing, aiding, or abetting any other person or business entity in

                 engaging in any of the activities referred to in subparagraphs l(a)(i) through

                 l(a)(vii) and l(b)(i) through l(b)(ii) above.

   c) Accordingly, the Third Party Service Providers are hereby restrained and enjoined from

       engaging in any of the following acts or omissions pending the final hearing and

       determination of this action or until further order of the Court:

            1.   providing services to Defendants, Defendants' User Accounts and Defendants'

                 Merchant Storefronts, including, without limitation, continued operation of

                 Defendants' User Accounts and Merchant Storefronts;

           11.   secreting, concealing, destroying, altering, selling off, transferring or otherwise

                 disposing of and/or dealing with any computer files, data, business records,

                 documents or any other records or evidence relating to the Defendants' User

                 Accounts, Merchant Storefronts, Defendants' Assets and the manufacture,

                 importation, exportation, advertising, marketing, promotion, distribution,

                 display, offering for sale and/or sale of Counterfeit Products; and

          111.   knowingly instructing, aiding, or abetting any other person or business entity in

                 engaging in any of the activities referred to in subparagraphs l(a)(i) through

                 l(a)(vii), l(b)(i) through l(b)(ii) and l(c)(i) through l(c)(ii) above.

2. As sufficient cause has been shown, the asset restraint granted in the TRO shall remain in

   place through the pendency of this litigation, including that:

   a) within seven (7) days ofreceipt of notice of this Order, any newly discovered Financial

       Institutions who are served with this Order shall locate and attach Defendants'



                                                4
     Case 1:20-cv-09778-JGK Document 4 Filed 12/02/20 Page 10 of 15




       Financial Accounts, shall provide written confirmation of such attachment to Plaintiffs

       counsel and provide Plaintiffs counsel with a summary report containing account

       details for any and all such accounts, which shall include, at a minimum, identifying

       information for Defendants and Defendants' User Accounts, contact information for

       Defendants (including mailing addresses and e-mail addresses), account numbers and

       account balances for any and all of Defendants' Financial Accounts.

3. As sufficient cause has been shown, the expedited discovery previously granted in the TRO

   shall remain in place through the pendency of this litigation, including that:

   a) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of

       Civil Procedure as well as Local Civil Rule 33 .3 of the Local Rules for the Southern

       and Eastern Districts ofN ew York and Defendants who are served with this Order shall

       provide written responses under oath to such interrogatories within fourteen (14) days

       of service to Plaintiffs counsel.

   b) Plaintiff may serve requests for the production of documents pursuant to Rules 26 and

       34 of the Federal Rules of Civil Procedure and Defendants who are served with this

       Order, their respective officers, employees, agents, servants and attorneys and all

       persons in active concert or participation with any of them who receive actual notice of

       this Order shall produce all documents responsive to such requests within fourteen (14)

       days of service to Plaintiffs counsel.

   c) Within fourteen (14) days after receiving notice of this Order, all Financial Institutions

       who receive service of this Order shall provide Plaintiffs counsel with all documents

       and records in their possession, custody or control (whether located in the U.S. or

       abroad), relating to any and all of Defendants' Financial Accounts, User Accounts and



                                                5
  Case 1:20-cv-09778-JGK Document 4 Filed 12/02/20 Page 11 of 15




        Merchant Storefronts, including, but not limited to, documents and records relating to:

  1.       account numbers ;

 11.       current account balances;

111 .      any and all identifying information for Defendants and Defendants' User Accounts,

           including names, addresses and contact information;

 1v.       any and all account opening documents and records, including, but not limited to,

           account applications, signature cards, identification documents, and if a business

           entity, any and all business documents provided for the opening of each and every

           of Defendants' Financial Accounts;

 v.        any and all deposits and withdrawal during the previous year from each and every

           of Defendants ' Financial Accounts and any and all supporting documentation,

           including, but not limited to, deposit slips, withdrawal slips, cancelled checks and

           account statements;

 v1.       any and all wire transfers into each and every of Defendants' Financial Accounts

           during the previous year, including, but not limited to, documents sufficient to show

           the identity of the destination of the transferred funds, the identity of the

           beneficiary' s bank and the beneficiary' s account number;

v11.       any and all User Accounts and account details, including, without limitation,

           identifying information and account numbers for any and all User Accounts that

           Defendants have ever had and/or currently maintain;

vm.        the identities, location and contact information, including any and all e-mail

           addresses, of Defendants, their respective officers, employees, agents, servants and

           all persons in active concert or participation with any of them ;



                                             6
         Case 1:20-cv-09778-JGK Document 4 Filed 12/02/20 Page 12 of 15




        1x.       the nature of Defendants' businesses and operations, methods of payment, methods

                  for accepting payment and any and all financial information, including, but not

                  limited to, information associated with Defendants' User Accounts, a full

                  accounting of Defendants' sales history and listing history under such accounts,

                  and Defendants' Financial Accounts associated with Defendants' User Accounts;

                  and

         x.       Defendants'   manufacturing,    importing,   exporting, advertising,     marketing,

                  promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

                  Products, or any other products bearing the CWC Mark and/or marks that are

                  confusingly similar to, identical to and constitute a counterfeiting and/or

                  infringement of the CWC Mark.

d) Within fourteen ( 14) days of receipt of service of this Order, the Third Party Service Providers

   shall provide to Plaintiffs counsel all documents and records in its possession, custody or

   control (whether located in the U.S . or abroad) relating to Defendants' User Accounts and

   Defendants' Merchant Storefronts, including, but not limited to, documents and records

   relating to:

          1.      any and all User Accounts and Defendants' Merchant Storefronts and account

                  details, including, without limitation, identifying information and account numbers

                  for any and all User Accounts and Defendants' Merchant Storefronts that

                  Defendants have ever had and/or currently maintain with the Third Party Service

                  Providers;

         11.      the identities, location and contact information, including any and all e-mail

                  addresses of Defendants;



                                                   7
       Case 1:20-cv-09778-JGK Document 4 Filed 12/02/20 Page 13 of 15




     111.      the nature of Defendants' businesses and operations, methods of payment, methods

               for accepting payment and any and all financial information, including, but not

               limited to, information associated with Defendants' User Accounts and

               Defendants' Merchant Storefronts, a full accounting of Defendants' sales history

               and listing history under such accounts and Defendants' Financial Accounts with

               any and all Financial Institutions associated with Defendants' User Accounts and

               Defendants' Merchant Storefronts; and

      1v.      Defendants'    manufacturing,    importing,    exporting,   advertising,   marketing,

               promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

               Products, or any other products bearing one or more of the CWC Mark and/or marks

               that are confusingly similar to, identical to and constitute an infringement of the

               CWCMark.

4. As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service may be made

     on, and shall be deemed effective as to Defendants if it is completed by one of the following

     means:

a)          delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website (including

            NutStore, a large mail link created through Rmail.com or via website publication

            through   a   specific   page   dedicated    to   this   Lawsuit   accessible   through

            ipcounselorslawsuit.com) where each Defendant will be able to download a PDF copy

            of this Order, to Defendants' e-mail addresses to be determined after having been

            identified by ContextLogic pursuant to Paragraph V(C) .

5. As sufficient cause has been shown, that such alternative service by electronic means

     ordered in the TRO and herein shall be deemed effective as to Defendants, Third Party



                                                 8
     Case 1:20-cv-09778-JGK Document 4 Filed 12/02/20 Page 14 of 15




   Service Providers and Financial Institutions through the pendency of this action.

6. As sufficient cause has been shown, service of this Order shall be made on and deemed

   effective as to the Third Party Service Providers and Financial Institutions if it is completed

   by the following means:

       a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

          Pay Pal will be able to download a PDF copy of this Order via electronic mail to

          Pay Pal Legal Specialist at EEOMALegalSpecialist@paypal.com;

       b) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

          ContextLogic, Inc. will be able to download a PDF copy of this Order via electronic

          mail to ContextLogic, Inc.' s counsel, Dwight Lueck, at Dwight.Lueck@btlaw.com,

          Brittany    Smith,    at     Brittany.Smith@btlaw.com,     and    Rocky    Cislak,    at

          Rocky.Cislak@btlaw.com;

       c) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

          Payoneer Inc. will be able to download a PDF copy of this Order via electronic mail

          to      Payoneer           Inc.'s    Customer       Service       Management          at

          customerservicemanager@payoneer.com and Edward Tulin, counsel for Payoneer

          Inc. , at Edward.Tulin@skadden.com; and

       d) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

          PingPong Global Solutions Inc. will be able to download a PDF copy of this Order

          via electronic mail to legal@pingpongx.com.

7. Defendants are hereby given notice that they may be deemed to have actual notice of the

   terms of this Order and any act by them or anyone of them in violation of this Order may

   be considered and prosecuted as in contempt of this Court.



                                              9
        Case 1:20-cv-09778-JGK Document 4 Filed 12/02/20 Page 15 of 15




   8. The $10,000.00 bond posted by Plaintiff shall remam with the Court until a final

      disposition of this case or until this Order is terminated.

   9. This Order shall remain in effect during the pendency of this action, or until further order

      of the Court.

   10. Any Defendants that are subject to this Order may appear and move to dissolve or modify

      the Order on two (2) days' notice to Plaintiff or on shorter notice as set by the Court.


SO ORDERED.

SIGNED this ;;l_ day of     J)~            , 2020, at /tJ)_   '
New York, New York


                                                              HO . OHN G. KOELTL -
                                                                ITED STATES DISTRICT JUDGE




                                                 10
